210 F.2d 655
Anna D. KOEPGE, Appellant,v.Carl V. KROMER and Wilbert G. Schwer, Executors of the Last Will and Testament of Walter H. Reiger, Deceased, Appellees.
No. 11862.
United States Court of Appeals, Sixth Circuit.
December 21, 1953.

Appeal from the United States District Court for the Northern District of Ohio; Frank Le Blond Kloeb, Judge.
Ritter, Boesel & Lord, Toledo, Ohio, for appellant.
Schwer & Moore, Murray & Murray, Sandusky, Ohio, for appellees.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This case was heard on the record, the briefs of the parties and the arguments of counsel in open court, and upon due consideration it is ordered, adjudged and decreed that the judgment appealed from be and is hereby affirmed upon the opinion and the findings of fact and conclusions of law of the district court, 118 F.Supp. 571, with the exception of the findings and conclusions with respect to the answer to the seventh question submitted to the court by appellees in their petition for a declaratory judgment, which answer was unnecessary for the court to make in entering the judgment appealed from.